Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 1 of 29 PageID #: 73
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 2 of 29 PageID #: 74
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 3 of 29 PageID #: 75
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 4 of 29 PageID #: 76
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 5 of 29 PageID #: 77
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 6 of 29 PageID #: 78
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 7 of 29 PageID #: 79
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 8 of 29 PageID #: 80
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 9 of 29 PageID #: 81
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 10 of 29 PageID #: 82
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 11 of 29 PageID #: 83
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 12 of 29 PageID #: 84
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 13 of 29 PageID #: 85
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 14 of 29 PageID #: 86
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 15 of 29 PageID #: 87
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 16 of 29 PageID #: 88
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 17 of 29 PageID #: 89
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 18 of 29 PageID #: 90
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 19 of 29 PageID #: 91
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 20 of 29 PageID #: 92
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 21 of 29 PageID #: 93
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 22 of 29 PageID #: 94




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
   ROQUE ALVAREZ, GONZALO GARCIA TORIBIO,
   ROLANDO PONCIANO, and LUIS PONCIANO,
   individually and on behalf of all others similarly
   situated,

                                                                  Docket No. 1:19-cv-1333 (WFK)(SMG)
                                                 Plaintiffs,

                      - against -

   B10 LLC d/b/a BAREBURGER, and GEORGE
   DELLIS, GEORGE TZANIDAKIS and GEORGE
   RODAS, as individuals,

                                                 Defendants.



                           AFFIDAVIT FOR JUDGMENT BY CONFESSION

  STATE OF NEW YORK                        )
                                           )      ss.:
  COUNTY OF ____________                   )

             George Dellis, being duly sworn, deposes and says:

             1.      I am a Defendant in the above-entitled action and am a principal of B10 LLC

  d/b/a Bareburger (“B10”), along with George Rodas (the “Defendants”). I reside at

  ____________________________________________________________________________.

             2.      I am duly authorized to make this affidavit pursuant to § 3218 of the New York

  Civil Practice Law and Rules, in support of Plaintiffs’ application for the entry of a judgment by

  confession against me and B10 in the above-captioned action.

             3.      This is a judgment to be confessed for money due. This judgment is not to secure

  the Plaintiffs against a contingent liability. The facts out of which the debt arose and that the sum

  confessed is justly due is set forth below.



                                                      1
  4841-8305-1699.1
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 23 of 29 PageID #: 95




             4.      In or around December 2019, Defendants agreed to pay the total sum of One

  Hundred Twenty Thousand Dollars and Twelve Cents ($120,000.12) in exchange for the

  dismissal of the above-captioned action, with prejudice, and the Parties executed a Settlement

  and Release Agreement (the “Agreement”), attached hereto as Exhibit A.

             5.      Under the terms of the Agreement, Defendants agreed to pay a total gross

  settlement amount of One Hundred Twenty Thousand Dollars and Twelve Cents ($120,000.12)

  in installments beginning after execution of the Agreement. Specifically, Defendants agreed to

  pay the total amount of Ten Thousand Dollars and One Cent ($10,000.01) within thirty (30) days

  after court approval of the Agreement, and to make equivalent payments over the course of the

  ensuing eleven (11) months thereafter. This amount is inclusive of attorneys’ fees and costs to

  Plaintiffs’ attorneys, Helen F. Dalton & Associates, P.C.

             6.      Under the terms of the Agreement, I agreed to execute the instant Affidavit for

  Confession of Judgment on behalf of myself and B10 in an amount equivalent to double the

  outstanding balance due under the Agreement, plus reasonable attorney’s fees and costs

  associated with the need to file this Affidavit for Confession of Judgment.

             7.      Under the terms of the Agreement, if Defendants are in default in the payment of

  any of the said installments, Plaintiffs shall provide fifteen (15) calendar days’ notice to

  Defendants of his intent to file the Affidavit for Confession of Judgment with the clerk of any

  court of competent jurisdiction. Defendants shall have fifteen (15) calendar days to remedy their

  default.

             8.      Accordingly, if Defendants do not remedy their default within fifteen (15)

  calendar days of their receipt of such notice, I hereby authorize the entry of judgment in an

  amount equivalent to double the outstanding balance due under the Agreement, namely



                                                      2
  4841-8305-1699.1
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 24 of 29 PageID #: 96




  _________________________________ ($___________.00), against myself and the other

  Defendants, jointly and severally, in favor of Plaintiffs and Helen F. Dalton & Associates, P.C.

             9.      This confession of judgment is not for the purpose of securing the plaintiff against

  a contingent liability, nor is it based upon a consumer credit transaction.

                      [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                      3
  4841-8305-1699.1
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 25 of 29 PageID #: 97




             10.     I hereby confess judgment and authorize this confessed judgment to be entered

  with the clerk of any court of competent jurisdiction.

  Dated:             ____________, New York
                                        , 2020


                                          __________________________________________
                                          George Dellis

  STATE OF NEW YORK                       }
                                          }S.S.
  COUNTY OF                               }

         On ________________, 2020, before me personally came George Dellis, to me known,
  and known to me to be the individual described in, and who executed the foregoing Affidavit for
  Confession of Judgment, and duly acknowledged to me that he executed the same.


  _______________________________
  NOTARY PUBLIC



                                          B10 LLC
                                          By: George Dellis
                                          Title:


  STATE OF NEW YORK                       }
                                          }S.S.
  COUNTY OF                               }


         On ________________, 2020, before me personally came George Dellis, and
  acknowledged himself to be an officer of B10 LLC, and that he, as such, being authorized so to
  do, executed the foregoing Affidavit for Confession of Judgment for the purposes therein
  contained, by signing his name for B10 LLC.



  _______________________________
  NOTARY PUBLIC




                                                     4
  4841-8305-1699.1
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 26 of 29 PageID #: 98




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
   ROQUE ALVAREZ, GONZALO GARCIA TORIBIO,
   ROLANDO PONCIANO, and LUIS PONCIANO,
   individually and on behalf of all others similarly
   situated,

                                                                 Docket No. 1:19-cv-1333 (WFK)(SMG)
                                                 Plaintiffs,

                      - against -

   B10 LLC d/b/a BAREBURGER, and GEORGE
   DELLIS, GEORGE TZANIDAKIS and GEORGE
   RODAS, as individuals,

                                                 Defendants.



                           AFFIDAVIT FOR JUDGMENT BY CONFESSION

  STATE OF NEW YORK                        )
                                           )      ss.:
  COUNTY OF ____________                   )

             George Rodas, being duly sworn, deposes and says:

             1.      I am a Defendant in the above-entitled action and am a principal of B10 LLC

  d/b/a Bareburger (“B10”), along with George Dellis (the “Defendants”). I reside at

  ____________________________________________________________________________.

             2.      I am duly authorized to make this affidavit pursuant to § 3218 of the New York

  Civil Practice Law and Rules, in support of Plaintiffs’ application for the entry of a judgment by

  confession against me and B10 in the above-captioned action.

             3.      This is a judgment to be confessed for money due. This judgment is not to secure

  the Plaintiffs against a contingent liability. The facts out of which the debt arose and that the sum

  confessed is justly due is set forth below.



                                                      1
  4844-8504-1587.1
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 27 of 29 PageID #: 99




             4.      In or around December 2019, Defendants agreed to pay the total sum of One

  Hundred Twenty Thousand Dollars and Twelve Cents ($120,000.12) in exchange for the

  dismissal of the above-captioned action, with prejudice, and the Parties executed a Settlement

  and Release Agreement (the “Agreement”), attached hereto as Exhibit A.

             5.      Under the terms of the Agreement, Defendants agreed to pay a total gross

  settlement amount of One Hundred Twenty Thousand Dollars and Twelve Cents ($120,000.12)

  in installments beginning after execution of the Agreement. Specifically, Defendants agreed to

  pay the total amount of Ten Thousand Dollars and One Cent ($10,000.01) within thirty (30) days

  after court approval of the Agreement, and to make equivalent payments over the course of the

  ensuing eleven (11) months thereafter. This amount is inclusive of attorneys’ fees and costs to

  Plaintiffs’ attorneys, Helen F. Dalton & Associates, P.C.

             6.      Under the terms of the Agreement, I agreed to execute the instant Affidavit for

  Confession of Judgment on behalf of myself and B10 in an amount equivalent to double the

  outstanding balance due under the Agreement, plus reasonable attorney’s fees and costs

  associated with the need to file this Affidavit for Confession of Judgment.

             7.      Under the terms of the Agreement, if Defendants are in default in the payment of

  any of the said installments, Plaintiffs shall provide fifteen (15) calendar days’ notice to

  Defendants of his intent to file the Affidavit for Confession of Judgment with the clerk of any

  court of competent jurisdiction. Defendants shall have fifteen (15) calendar days to remedy their

  default.

             8.      Accordingly, if Defendants do not remedy their default within fifteen (15)

  calendar days of their receipt of such notice, I hereby authorize the entry of judgment in an

  amount equivalent to double the outstanding balance due under the Agreement, namely



                                                      2
  4844-8504-1587.1
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 28 of 29 PageID #: 100




  _________________________________ ($___________.00), against myself and the other

  Defendants, jointly and severally, in favor of Plaintiffs and Helen F. Dalton & Associates, P.C.

             9.      This confession of judgment is not for the purpose of securing the plaintiff against

  a contingent liability, nor is it based upon a consumer credit transaction.

                      [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                      3
  4844-8504-1587.1
Case 1:19-cv-01333-EK-SMG Document 21-1 Filed 02/24/20 Page 29 of 29 PageID #: 101




             10.     I hereby confess judgment and authorize this confessed judgment to be entered

  with the clerk of any court of competent jurisdiction.

  Dated:             ____________, New York
                                        , 2020


                                          __________________________________________
                                          George Rodas

  STATE OF NEW YORK                       }
                                          }S.S.
  COUNTY OF                               }

         On ________________, 2020, before me personally came George Rodas, to me known,
  and known to me to be the individual described in, and who executed the foregoing Affidavit for
  Confession of Judgment, and duly acknowledged to me that he executed the same.


  _______________________________
  NOTARY PUBLIC



                                          B10 LLC
                                          By: George Rodas
                                          Title:


  STATE OF NEW YORK                       }
                                          }S.S.
  COUNTY OF                               }


         On ________________, 2020, before me personally came George Rodas, and
  acknowledged himself to be an officer of B10 LLC, and that he, as such, being authorized so to
  do, executed the foregoing Affidavit for Confession of Judgment for the purposes therein
  contained, by signing his name for B10 LLC.



  _______________________________
  NOTARY PUBLIC




                                                     4
  4844-8504-1587.1
